Exhibit 99.2 POSTMEDIA NETWORK CANADA CORP. MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE YEARS ENDED AUGUST 31, 2 Issued:October 25, 2012 1 OCTOBER 25, 2012 MANAGEMENT’S DISCUSSION AND ANALYSIS This management’s discussion and analysis of financial condition and results of operations of Postmedia Network Canada Corp. and its subsidiary Postmedia Network Inc. (collectively, “we”, “our”, “us”, or “Postmedia”) should be read in conjunction with the audited consolidated financial statements and related notes of Postmedia for the years ended August 31, 2012 and 2011, as well as the audited consolidated financial statements and related notes of Postmedia for the year ended August 31, 2011 and the period ended August 31, 2010.The audited consolidated financial statements of Postmedia for the year ended August 31, 2011 and the period ended August 31, 2010, were prepared in accordance with Canadian generally accepted accounting principles – Part V (“Canadian GAAP”) and may not be comparable to the audited consolidated financial statements of Postmedia for the years ended August 31, 2012 and 2011 which are prepared in accordance with Canadian generally accepted accounting principles – Part I, International Financial Reporting Standards (”IFRS”) as issued by the International Accounting Standards Board.For a detailed explanation of our transition to IFRS please refer to note 25 in the audited consolidated financial statements for the years ended August 31, 2012 and 2011.The audited consolidated financial statements of Postmedia for the years ended August 31, 2012 and 2011 and the audited consolidated financial statements of Postmedia for the year ended August 31, 2011 and the period ended August 31, 2010 are available on SEDAR at www.sedar.comand on the EDGAR system maintained by the U.S. Securities and Exchange Commission (“SEC”) atwww.sec.gov. This discussion contains statements that are not historical facts and are forward-looking statements.These statements are subject to a number of risks described in the section entitled “Risk Factors”.Risks and uncertainties may cause actual results to differ materially from those contained in such forward-looking statements.Such statements reflect management’s current views and are based on certain assumptions.They are only estimates of future developments, and actual developments may differ materially from these statements due to a number of factors.Investors are cautioned not to place undue reliance on such forward-looking statements.No forward-looking statement is a guarantee of future results.We have tried, where possible, to identify such statements by using words such as “believe”, “expect”, “estimate”, “anticipate”, “will”, “could” and similar expressions in connection with any discussion of future operating or financial performance.Except as required by law, we undertake no obligation to publicly update or revise any forward-looking statements of information, whether written or oral, that may be as a result of new information, future events or otherwise. All amounts are expressed in Canadian dollars unless otherwise noted. The audited consolidated financial statements of Postmedia for the years ended August 31, 2012 and 2011 have been prepared in accordance with IFRS and since these are our first consolidated financial statements prepared under IFRS, they have also been prepared in accordance with IFRS 1 – First-time Adoption of IFRS.In certain aspects US Generally Accepted Accounting Principles as applied in the United States (“US GAAP”) differ from IFRS.See “Differences between IFRS and US GAAP”. This management’s discussion and analysis is dated October 25, 2012 and does not reflect changes or information subsequent to this date.Additional information in respect of Postmedia is available on SEDAR at www.sedar.com and EDGAR atwww.sec.gov. 2 Transition to IFRS Our financial statements are prepared in accordance with Canadian generally accepted accounting principles as set out in the Handbook of the Canadian Institute of Chartered Accountants – Part I (“CICA Handbook”).In 2010, the CICA Handbook was revised to incorporate IFRS, and require publicly accountable enterprises to apply such standards effective for years beginning on or after January 1, 2011. Accordingly, the audited consolidated financial statements for the years ended August 31, 2012 and 2011 are prepared in accordance with IFRS, and since these are our first consolidated financial statements prepared under IFRS, they have also been prepared in accordance with IFRS 1 – First-time Adoption of IFRS. The significant accounting policies under IFRS are disclosed in note 2 of our audited consolidated financial statements for the years ended August 31, 2012 and 2011.In addition, note 25 of these audited consolidated financial statements includes an explanation of the transition to IFRS from Canadian GAAP, including reconciliations to IFRS of the results previously reported under Canadian GAAP. The following table reconciles Canadian GAAP to IFRS and adjusts for the presentation of discontinued operations for our consolidated statement of operations for the three months ended August 31, 2011: Canadian GAAP Discontinued operations IFRS adjustments IFRS Revenues Print advertising ) - Print circulation ) - Digital ) - Other ) - Total revenues ) - Expenses Compensation ) ) Newsprint ) - Distribution ) - Other operating ) - Operating income before depreciation, amortization and restructuring ) Depreciation ) - Amortization ) - Restructuring and other items 69 - Operating income ) Interest expense ) - Loss on debt repayment - Net financing expense relating to employee benefit plans - (4 ) Loss on disposal of property and equipment 63 (2 ) - 61 Gain on derivative financial instruments ) - - ) Foreign currency exchange losses (1 ) - Loss before income taxes ) ) ) Provision for income taxes - Net loss from continuing operations ) ) ) Net earnings from discontinued operations, net of tax of nil - - Net loss attributable to equity holders of the Company ) - ) 3 The following table reconciles Canadian GAAP to IFRS and adjusts for the presentation of discontinued operations for our consolidated statement of operations for the year ended August 31, 2011: Canadian GAAP Discontinued operations IFRS adjustments IFRS Revenues Print advertising ) - Print circulation ) - Digital ) - Other ) - Total revenues ) - Expenses Compensation ) ) Newsprint ) - Distribution ) - Other operating ) - Operating income before depreciation, amortization and restructuring ) Depreciation ) - Amortization ) - Restructuring and other items ) ) Operating income ) Interest expense ) - Loss on debt repayment - - Net financing expense relating to employee benefit plans - ) Loss on disposal of property and equipment 1 - Loss on derivative financial instruments - - Foreign currency exchange gains ) 1 - ) Acquisition costs - - Loss before income taxes ) ) ) Provision for income taxes - Net loss from continuing operations ) ) ) Net earnings from discontinued operations, net of tax of nil - - Net loss attributable to equity holders of the Company ) - ) 4 The following table provides our fiscal 2011 quarterly and full year consolidated statements of operations, adjusted for the presentation of discontinued operations, under IFRS: Fiscal 2011 Q1 Q2 Q3 Q4 Total Revenues Print advertising Print circulation Digital Other Total revenues Expenses Compensation Newsprint Distribution Other operating Operating income before depreciation, amortization and restructuring Depreciation Amortization Restructuring and other items Operating income Interest expense Loss on debt repayment - - - Net financing expense relating to employee benefit plans Loss on disposal of property and equipment - - 61 Loss (gain) on derivative financial instruments ) Foreign currency exchange (gains) losses ) ) ) Acquisition costs ) - - Earnings (loss) before income taxes ) Provision for income taxes - Net earnings (loss) from continuing operations ) Net earnings (loss) from discontinued operations, net of tax of nil ) Net earnings (loss) attributable to equity holders of the Company ) Future Accounting Standards The following accounting standards are issued but not yet effective.We have not yet assessed the impact of the standards or determined whether we will adopt any of the standards earlier than their current effective date, but it is possible that some of these standards could have a material impact on our consolidated financial statements. IFRS 9 - Financial Instruments IFRS 9 was issued in November 2009 and contains requirements for financial assets.This standard addresses classification and measurement of financial assets and replaces the multiple designation and measurement models in IAS 39 for debt instruments with a new mixed measurement model having only two categories: amortized cost and fair value through profit or loss.IFRS 9 also replaces the models for measuring equity instruments, and such instruments are either recognized at fair value through profit or loss or at fair value through other comprehensive income.Where such equity instruments are measured at fair value through other comprehensive income, dividends are recognized in profit or loss to the extent not clearly representing a return of investment; however, other gains and losses (including impairments) associated with such instruments remain in accumulated comprehensive income indefinitely. Requirements for financial liabilities were added in October 2010 and they largely carry forward existing requirements in IAS 39 - Financial Instruments – Recognition and Measurement, except that fair value changes due to credit risk for liabilities designated at fair value through profit and loss would generally be recorded in other comprehensive income. This standard is required to be applied for annual periods beginning on or after January 1, 2015, with earlier adoption permitted. 5 IFRS 10 – Consolidated Financial Statements IFRS 10 replaces SIC-12 Consolidation – Special Purposes Entities and parts of IAS 27 – Consolidated and Separate Financial Statements and introduces a new definition of control that is intended to provide more consistent guidance in the determination of whether control exists and whether or not an entity should be included within the consolidated financial statements.This standard is required to be applied for annual periods beginning on or after January 1, 2013, with earlier adoption permitted. IFRS 13 - Fair Value Measurement IFRS 13 is a comprehensive standard for fair value measurement and disclosure requirements for use across all IFRS standards.The new standard clarifies that fair value is the price that would be received to sell an asset, or paid to transfer a liability in an orderly transaction between market participants, at the measurement date.It also establishes disclosures about fair value measurement. Under existing IFRS, guidance on measuring and disclosing fair value is dispersed among the specific standards requiring fair value measurements and in many cases does not reflect a clear measurement basis or consistent disclosures.This standard is required to be applied for annual periods beginning on or after January 1, 2013, with earlier adoption permitted. IAS 19 – Employee Benefits (Amended) IAS 19 amendments include, among other changes, the immediate recognition of the actuarial gains and losses in other comprehensive income, the introduction of a net interest approach that replaces the expected return on plan assets and interest costs on the defined benefit obligation with a single net interest component and all past service costs are to be recognized in profit or loss when the employee benefit plan is amended.This standard is required to be applied for annual periods beginning on or after January 1, 2013, with earlier adoption permitted. Additional IFRS Measures We use operating income before depreciation, amortization and restructuring, as presented in the consolidated statements of operations for the years ended August 31, 2012 and 2011 and described in note 5 of the audited consolidated financial statements for the years ended August 31, 2012 and 2011, to assist in assessing our financial performance.Management and the Board of Directors of Postmedia use this measure to evaluate consolidated operating results as well as the results of its segments and to assess Postmedia’s ability to incur and service debt.In addition, this measure is used to make operating decisions as it is an indicator of how much cash is being generated by Postmedia and assists in determining the need for additional cost reductions, evaluation of personnel and resource allocation decisions.Operating income before depreciation, amortization and restructuring is referred to as an additional IFRS measure and may not be comparable to similar measures presented by other companies. Overview and Background We are the largest publisher of paid daily newspapers by circulation in Canada, according to the Newspapers Canada 2011 Circulation Data Report. Our English-language paid daily newspapers have, in total, the highest weekly print readership when compared to the total weekly print readership of English-language paid dailies belonging to each of the other media organizations in Canada, based on the NADbank 2011 survey data. Our business consists of news and information gathering and dissemination operations, with products offered in major Canadian markets and a number of regional and local markets in Canada through a variety of print, web, tablet and smartphone platforms. The combination of these distribution platforms provides readers with a variety of mediums through which to access and interact with our content. The breadth of our reach and the diversity of our content enable advertisers to reach their target audiences on a local, regional or national scale through the convenience of a single provider. 6 During the year ended August 31, 2012, we amended our operating segments to reflect recent changes to the reporting structure and our management team.The Eastern newspaper operating segment and Western newspaper operating segment have been replaced with one operating segment, the Newspaper operating segment.Changes in reporting segments are to be applied retroactively; however there was no impact on our segment reporting as the Eastern and Western newspaper operating segments were previously aggregated to form one reportable segment for financial reporting purposes, the Newspaper segment.The Newspaper segment publishes daily and non-daily newspapers and operates the related newspaper websites.Its revenue is primarily from advertising and circulation.Postmedia has other business activities and an operating segment which is not separately reportable and are referred to collectively as the All other category.Revenue in the All other category primarily consists of advertising and subscription revenue from Infomart and the website canada.com. On October 18, 2011, we entered into an asset purchase agreement with affiliates of Glacier Media Inc. (the “Transaction”) to sell substantially all of the assets and liabilities of the Lower Mainland Publishing Group, the Victoria Times Colonist and the Vancouver Island Newspaper Group, collectively herein referred to as the Disposed Properties, for a purchase price of $86.5 million.The Disposed Properties were all within the Newspaper segment.On November 30, 2011, we completed the Transaction and recorded a gain on sale of the Disposed Properties of $17.1 million.In accordance with the terms and conditions of the Senior Secured Term Loan Credit Facility (“Term Loan Facility”), on November 30, 2011 the proceeds from the sale of the Disposed Properties were used to make a principal payment of US$84.6 million (CDN$86.5 million) on Tranche C of the Term Loan Facility.As a result of the Transaction we have presented the results of the Disposed Properties as discontinued operations and as such, the consolidated statement of operations and consolidated statement of comprehensive income for the year ended August 31, 2011 have been revised to reflect this change in presentation.The consolidated statements of financial position as at August 31, 2011 and September 1, 2010 and consolidated statement of cash flows for the year ended August 31, 2011 have not been revised.Additional information on the Transaction is available in note 4 of the audited consolidated financial statements for the years ended August 31, 2012 and 2011. On August 16, 2012, we issued $250.0 million in aggregate principal amount of 8.25% Senior Secured Notes due 2017 (“First-Lien Notes”).The proceeds from the issuance were used to repay amounts then outstanding on the Term Loan Facility of $238.3 million (US$240.0 million), accrued and unpaid interest of $3.4 million, and transaction fees of $6.6 million.In conjunction with the refinancing, we settled the foreign currency interest rate swaps associated with the Term Loan Facility for cash consideration of $9.4 million.During the year ended August 31, 2012, we made total long-term debt repayments related to the Term Loan Facility of $102.0 million (US$100.0 million), prior to the repayment of the Term Loan Facility in its entirety.In addition, during the year ended August 31, 2012, we repurchased and retired US$6.4 million of the 12.5% Senior Secured Notes due 2018 (the “Second-Lien Notes”) for total cash consideration of $6.3 million (US$6.2 million).Aggregate long-term debt repayments related to the Term Loan Facility and the Second-Lien Notes, excluding repayments made on refinancing, since the completion of the acquisition of Canwest Limited Partnership in July 2010 total approximately $191 million. The issuance of the First-Lien Notes and repayment of the Term Loan Facility gave rise to a potential termination event under our existing foreign currency interest rate swap associated with the Second-Lien Notes.As a result, during August 2012, we paid $0.8 million to amend the terms on a notional amount of US$167.5 million of the foreign currency interest rate swap and subsequent to August 31, 2012we settled the remaining notional amount of US$97.5 million of the foreign currency interest rate swap for cash consideration of $9.6 million. On June 26, 2012, we entered into an agreement of purchase and sale to sell the land and building located at 1450 Don Mills Road in Don Mills, Ontario for gross proceeds of $24 million.The sale closed on October 12, 2012.The net proceeds from the sale will be used for a mandatory redemption of $23.2 million aggregate principal amount of First-Lien Notes at par in accordance with the terms and conditions of the First-Lien Notes indenture.The purchase and sale agreement includes a lease-back of the property to Postmedia for a period of 18 to 24 months while new accommodations are readied for relocation. 7 Selected Annual Information Postmedia (1) Canwest Limited Partnership (1)(2) ($ in thousands of Canadian dollars, except per share information) For the year ended August 31, 2012 For the year ended August 31, 2011 (4) For the period of
